Citation Nr: 0015556	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  99-11 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.

2.  Entitlement to service connection for vasomotor rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel
INTRODUCTION

The veteran had service from May 1973 to September 1993.  He 
served in the Southwest Asian Theater of operations during 
the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in St. 
Petersburg, Florida. 


FINDINGS OF FACT

1.  The veteran had a full VA Medical Examination in February 
1994, which did not indicate that the veteran had a diagnosis 
of either hypothyroidism or vasomotor rhinitis.  Signs and 
symptoms of hypothyroidism and vasomotor rhinitis were not 
shown during service or in the service medical records.

2.  The veteran was diagnosed with hypothyroidism in January 
1998.  There is no competent evidence of record that 
associates the disorder with any in-service occurrence or 
event.

3.  The veteran was diagnosed with vasomotor rhinitis in 
January 1998.   There is no competent evidence of record that 
associates the disorder with any in-service occurrence or 
event.

4.  According to the veteran, he was exposed to toxic 
products of burning oil wells for approximately 15 days, 
while in service in during the Persian Gulf crisis.



CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
hypothyroidism, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & West 1999); 38 C.F.R. § 3.303 (1999).

2.  The claim for entitlement to service connection for 
vasomotor rhinitis, is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991 & West 1999); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disabilities resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.303(d) (1999).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

However, the threshold question which must be resolved with 
regard to each claim is whether the veteran has presented 
evidence that each claim is well grounded; that is, that each 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. App. 279 
(1997).  The duty to assist under 38 U.S.C.A. § 5107(a) is 
triggered only after a well-grounded claim is submitted.  See 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996); Peters v. 
Brown, 6 Vet. App. 540, 546 (1994).  Evidentiary assertions 
by the person who submits a claim must be accepted as true 
for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19 (1993).

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  For a service-connected claim to be well-
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343- 
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996).

The veteran argues that the disorders at issue relate to his 
exposure to toxic smoke during his service in the Persian 
Gulf.  An entry in the veteran's service medical records, 
dated July 1992, indicates that, according to history he 
provided, he was exposed to toxic products of burning oil 
wells for approximately 15 days.

In pertinent part, 38 C.F.R. § 3.317 (1999) provides that a 
veteran shall receive compensation from the VA where he 
exhibits objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms provided that the 
disability became manifest during military service in the 
Southwest Asia theater of operations or became manifest to a 
compensable degree through December 31, 2001, and where the 
disability in question cannot be attributed to any known 
clinical diagnosis.  Disabilities existing for six months or 
more are considered chronic.

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; signs or symptoms 
involving the respiratory system (upper or lower); sleep 
disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b).

The veteran in this case has filed a claim for entitlement to 
service connection for hypothyroidism and vasomotor rhinitis 
with both disabilities relating to his Persian Gulf service.  
The veteran has a current diagnosis of hypothyroidism and 
vasomotor rhinitis.  The claim was filed in July 1998.

I.  Entitlement to Service Connection for Hypothyroidism.

The veteran's hypothyroidism is an identified disorder and 
not a disorder that cannot be attributed to any known 
clinical diagnosis.  Therefore, 38 C.F.R. § 3.317 (1999) does 
not apply.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of hypothyroidism.  The 
veteran's post service VA medical records, dated February 
1994, indicate that the veteran's thyroid was not enlarged.  
However, in a January 1998 Persian Gulf Registry exam, the VA 
Outpatient Clinic in Orlando, Florida provided a diagnosis of 
hypothyroidism.

After a review of the evidence, the Board concludes that the 
veteran's contentions, that his hypothyroidism was a result 
of activities during his service in the Persian Gulf is not 
supported by the record.  There is no objective medical 
evidence linking the veteran's current disorder to his 
service contained in the claims file.  The claim therefore, 
fails to provide medical evidence of in-service incurrence or 
aggravation of a disease or injury.  In addition, the claim 
fails to provide medical evidence of a nexus between the in-
service injury or disease and current disability tests 
contained in Epps.  Therefore, the claim is not well grounded 
and must fail.

II.  Entitlement to Service Connection for Vasomotor 
Rhinitis.

The veteran's vasomotor rhinitis is an identified disorder 
and not a disability that cannot be attributed to any known 
clinical diagnosis.  Therefore, 38 C.F.R. § 3.317 (1999) does 
not apply.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of vasomotor rhinitis.  
The service medical records do indicate treatment for other 
sinus related disorders, but not vasomotor rhinitis.  The 
veteran had a Persian Gulf Registry exam in January 1998, at 
the VA Outpatient Clinic in Orlando, Florida, which provided 
a diagnosis of vasomotor rhinitis.  It did not, however, 
relate the rhinitis to service or any incurrence or event.

After a review of the evidence, the Board concludes that the 
veteran's contentions, that his vasomotor rhinitis was a 
result of activities during his service in the Persian Gulf 
is not supported by the record.  There is no objective 
medical evidence linking the veteran's current disorder to 
his service contained in the claims file.  The claim 
therefore, fails to provide medical evidence of in-service 
incurrence or aggravation 
of a disease or injury.  In addition, the claim fails to 
provide medical evidence of a nexus between the in-service 
injury or disease and current disability tests contained in 
Epps.  Therefore, the claim is not well grounded and must 
fail.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for hypothyroidism is 
denied on the basis that the claim is not well grounded.

Entitlement to service connection for vasomotor rhinitis is 
denied on the basis that the claim is not well grounded.


		
	MICHAEL D. LYON
	Member, Board of Veterans' Appeals



 

